Order entered March 1, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01316-CV

                            TAMMI HAWTHORNE, Appellant

                                             V.

   PREMIER COMMUNITIES MANAGEMENT COMPANY, INC., ET AL, Appellees

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-01936-2011

                                         ORDER
       We GRANT the February 25, 2013 unopposed motion for an extension of time to file a

brief filed by appellee, Premier Communities Management Company, Inc. Appellee shall file its

brief on or before March 26, 2013.




                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE